To compel respondents to issue a license authorizing relators to carry on the business of saloon-keepers.
Order to show cause denied October 29, 1891.
Delators had already made three applications for a license, one of which was denied by the Common Council, and the action of the Council in granting the others had been vetoed by the Mayor. The last application was granted by the Council and vetoed by the Mayor, who claimed that under the charter the council had the right to refuse to license the keeping of a saloon in a given locality; that under the action already had the question of a license for a saloon in the locality named had *1241been disposed of and tbat action had not been re-considered; that the application for the license was not a new one but was the same that had been presented and acted upon and disposed of, and that the application itself was not signed.